IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,874-02


EX PARTE FRANCISCO JAVIER GUERRERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 27,999-B-H-2 IN THE 124TH DISTRICT COURT

FROM GREGG COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and sentenced to life
imprisonment.  The Twelfth Court of Appeals affirmed his conviction.  Guerrero v. State, No. 12-02-00252-CR (Tex. App. - Tyler August 27, 2003). 
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance because
counsel failed to timely notify Applicant that his conviction had been affirmed and that he had the right to
file a pro se petition for discretionary review.  Applicant contends that he would have filed a petition for
discretionary review if he had been aware of his right to do so.
	Applicant has alleged facts that, if true, might entitle him to relief.  Ex parte Wilson, 956 S.W.2d
25 (Tex. Crim. App. 1997).  In these circumstances, additional facts are needed.  As we held in Ex parte
Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1997), the trial court is the appropriate forum for
findings of fact.  The trial court shall provide appellate counsel with the opportunity to respond to
Applicant's claim of ineffective assistance of counsel on appeal.  The trial court may use any means set out
in Tex. Code Crim. Proc. art. 11.07, § 3(d).  In the appropriate case, the trial court may rely on its
personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.  If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to
represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact as to whether Applicant's appellate counsel timely
informed Applicant that his conviction had been affirmed and that Applicant had the right to file a pro se
petition for discretionary review.  The trial court shall also make any other findings of fact and conclusions
of law that it deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus
relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The issues
shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the order granting
the continuance shall be sent to this Court.  A supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along with
the trial court's supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 


Filed: October 3, 2007
Do not publish